MEMORANDUM **
Ashot Manukyan appeals from the district court’s order reaffirming Manukyan’s original sentence following remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
*81Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Manukyan has filed a brief stating that he finds no grounds for relief, along with a motion to withdraw as counsel of record. Manukyan has filed a pro se supplemental brief, the government has filed an answering brief, and Manukyan has filed a reply brief.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal. To the extent Manukyan raises an ineffective assistance of counsel claim, we decline to consider this contention on direct appeal. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.